DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Nonetheless, applicant's intended arguments filed 05/06/2022 have been fully considered but they are not persuasive.
On page 10, Applicant argues “the invention can provide a reference to the full operation of the agent using a data driven approach which is not taught by Oh or Khatab”. However, Oh is data-driven (see Oh, p. 26, Fig. 4 shows data gathering and processing to get results).

On page 11, Applicant argues “the invention provides an improved method of identifying underperforming agents by eliminating the need for previously generated power curves which map output to wind speed without reference to other data affecting the state of the agent”. However, the power curves of Oh are generated based on data, including “wind speed, wind direction, generation output, and temperature data, backed up in SCADA (Oh, p. 26, col. 2: para. 4)”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends on claim 6, which has been canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5, 7-9, 11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. ("Comparison and verification of the deviation between guaranteed and measured wind turbine power performance in complex terrain", Energy, Volume 85, 2015, Pages 23-29, ISSN 0360-5442), here in after "Oh", in view of Khatab ("Performance Analysis of Operating Wind Farms").

Regarding Claim 1, Oh teaches a method for identifying underperforming agents in a multi- agent cooperative system comprising: 
defining a subset of agents from a plurality of agents, where each agent in the subset is performance comparable, having identical design characteristics (Oh, Fig. 7, note that each individual wind turbine is a subset of the "farm" of five turbines and there is a threshold for each subset of 1 (Guaranteed AEP); also see Oh, page 27, Fig. 5 which compares power performance of turbines 1-5; turbines 1-5 are performance comparable with each other, which necessarily means that a subset of turbines 1-5 (e.g., turbines 1, 2) are performance comparable with each other);
calculating in a performance analyzer processor (Oh, p. 28, Table 6 Wind turbines #1 - #5; also note the use of SCADA (Supervisory Control And Data Acquisition) note the use of SCADA (Supervisory Control And Data Acquisition) in Table 4, and Fig. 4 databases establishes that the step of receiving data is necessarily processor implemented), an estimated extractable resource for each agent in the subset of agents as a function of state variables of the agent (Oh, p. 28, Table 6 Measured AEP (MWh) of wind turbines #1- #5; also see p. 27, col. 1, paragraph 4, In Fig. 4 database A is the data set of the measured wind turbine operating data that were processed according to IEC61400-12-1.), wherein the estimated extractable resource is a maximum estimated value for the agent based on comparable agent states over a given time interval, based on prior data received from the multi-agent cooperative system (see Oh Fig. 5 Manufacture curve);
calculating, in the performance analyzer processor, an extracted resource for each agent in the subset of agents as a function of the state variables of the agent and control variables of the agent (Oh, p. 28, Table 6 Measured AEP (MWh) of wind turbines #1- #5; also see p. 27, col. 1, paragraphs 3 -4, The measured power curve shows only the valid wind speed power curve in the range from the cut-in wind speed to the cut-out wind speed. In Fig. 4 database A is the data set of the measured wind turbine operating data that were processed according to IEC61400-12-1. Also see Fig. 5 and note that the measured performance curves depend on wind speed and are only for the cut-in and cut-out wind speeds, so only when the turbine is under operation);
calculating a performance index as a difference between the calculated extracted resource of the agent and the estimated extractable resource representative of a full performance of the agent (Oh, p. 28, Table 6 RE(%) = (GAEP- MAEP)/GAEP, which necessarily requires a comparison of guaranteed AEP and the measured AEP; also see Fig. 5 and note the comparison between expected and measured performance); 
identifying an agent as an under-performing agent by comparing the performance index of the agent to the performance index of the subset of the plurality of agents containing performance comparable other agents (Oh, p. 28, see Table 6 and note that wind turbines #2 and #3 have comparatively high RE (%) indicating underperformance; also see Fig. 7; note that wind turbines #2 and #3 are identified as underperforming compared to the other turbines, with turbine #3 being the worst performing of the set).
Oh is not relied upon to teach performing an optimization on an identified under-performing agent to calculate updated control information; and 
updating the identified under-performing agent with the updated control information.
Khatab teaches performing an optimization on an identified under-performing agent to calculate updated control information (Khatab, p. 29, paragraph 3, Several studies have pointed out the control parameters of the wind turbines as underperformance causes. Another control system that is perceived as cause of underperformance is pitch mechanism; also see p. 32 Fig. 15 Prognosis); and 
updating the identified under-performing agent with the updated control information (Ki1atab, p. 31, paragraph 2, As observed in the studied literature, optin1tzation measures can be split into two main tracks which are hardware installation and parametric adjustment; also see p. 32 Fig. 15 Prognosis and recommendation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Oh in view of Khatab to implement appropriate measures to improve poor turbine performance once underperformance is detected (Khatab, p. 31, section 2.5).

Regarding Claim 2, Oh in view of Khatab (as stated above) further teaches wherein the agents comprise wind turbines and the multi-agent cooperative system is a wind farm (Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power perform a nee of a wind turbine (one, many, or a II) at a specific wind fa rm. Therefore, one or more representative wind turbines on a wind farm can be selected for a performance evaluation.).

Regarding Claim 3, Oh in view of Khatab (as stated above) further teaches receiving state information for each wind turbine in the wind farm (Oh. p. 26, col. 2, Section 3.1; specifically note that generation output is used in performance verification, and indicates whether the observed turbine is generating power or not); and 
receiving control information for each wind turbine in the wind farm, wherein the state information and the control information is used to calculate the performance index (Oh, p. 25, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERIC WIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124 and note that "A SCADA is a computer-based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance."; also see p.27, Table 4 Electric Power).

Regarding Claim 4, Oh in view of Khatab (as stated above) further teaches receiving weather information for calculating the performance index (Oh, p. 27, Table 4, Wind Direction, and Temperature; also see p. 27, col. 1, paragraph 1, air density).

Regarding Claim 5, Oh in view of Khatab (as stated above) further teaches wherein the weather information excludes wind speed information (Oh, p. 27, Table 4, Wind Direction, Temperature; also see p. 27, col. 1, paragraph 1, air density).

Regarding Claim 7, Oh in view of Khatab (as stated above) is not relied upon to further teach receiving updated state information from the updated agent; and 
calculating an updated performance index for corresponding agent.
Khatab teaches receiving updated state information from the updated agent; and 
calculating an updated performance index for corresponding agent (Khatab, p. 33, They were able to optimize the power output by correcting the yaw system misalignment. For a given turbine in one of the wind farms a yaw error of -2.4Q was detected with a confidence of 95%. The yaw misalignment correction would result in 0.3% gain in the AEP, see Table (6). ).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Oh in view of Khatab (as stated above), further in view of Khatab to receive updated information based on the updated agent and calculating an updated performance index in order to confirm whether the optimization resulted in improved performance of the wind turbine.).

Regarding Claim 8, Oh in view of Khatab (as stated above) further teaches determining the threshold value of the extracted resource value for a subset of the plurality of agents, wherein each agent in the subset ls performance comparable with each other agent in the subset (Oh, Fig. 7, note that each individual wind turbine is a subset of the "farm" of five turbines and there is a threshold for each subset of 1 (Guaranteed AEP); see Oh as applied to claim 1, Oh determines the threshold value of the extracted resource value for each of turbines 1-5, which necessarily means that Oh determines the threshold value of the extracted resource value for a subset (e.g., turbines 1, 2) of turbines 1-5; also see Oh, page 27, Fig. 5 which compares power performance of turbines 1-5; turbines 1-5 are performance comparable with each other, which necessarily means that a subset of turbines 1-5 (e.g., turbines 1, 2) are performance comparable with each other).

Regarding Claim 9, Oh in view of Khatab (as stated above) further teaches wherein each agent in the subset of performance comparable agents has a same configuration as each other agent in the subset of performance comparable agents (Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power performance of a wind turbine (one, many, or all) at a specific wind farm. Therefore, one or more representative wind turbines on a wind farm can be selected for a performance evaluation. See Oh as applied to claim 1, all of the agents in Oh's arrangement are wind turbines and therefore necessarily have a same configuration, e.g., a rotor coupled to a generator; each agent in the subset of performance comparable agents will therefore necessarily have a same configuration as each other agent in the subset of performance comparable agents).

Regarding Claim 11, Oh teaches a system for identifying under-performing agents in a plurality of agents in a multi-agent cooperative system comprising: 
a performance analyzing processor in communication with the multi-agent cooperative system (Oh, p. 26, section 3.1, note the use of SCADA (Supervisory Control And Data Acquisition) in Table 4, and Fig. 4 data bases which establish that there is at least a necessary processor in communication with the wind farm); 
a communications port in the performance analyzing processor for receiving state information for each agent in the plurality of agents and control information for each agent in the plurality of agents (Oh, p. 28, Table 6 Wind turbines #1- #5; (Oh, p. 26, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERICWIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124 and note that "A SCADA is a computer-based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance."; the SCADA must necessarily have a communications port in order to send/receive data); 
identifying a subset of agents in the plurality of agents that are performance comparable, having identical design characteristics (Oh, Fig. 7, note that the turbines are being compared based on their RE%; also see Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power performance of a wind turbine (one, many, or all) at a specific wind farm. Therefore, one or more representative wind turbines on a wind farm can be selected for a performance evaluation. also see Oh, page 27, Fig. 5 which compares power performance of turbines 1-5; turbines 1-5 are performance comparable with each other, which necessarily means that a subset of turbines 1-5 (e.g., turbines 1, 2) are performance comparable with each other); 
a non-transitory computer memory containing instructions (Oh, p. 26, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERICWIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124 and note that "A SCADA is a computer-based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance."; the SCADA must necessarily store instructions to allow it to perform its analyzation tasks) that when executed by the performance analyzing processor cause the performance analyzing processor to: 
calculate an estimated extractable resource for each agent in the subset of agents as a function of state variables of the agent (Oh, p. 28, Table 6 Measured AEP (MWh) of wind turbines #1- #5; also see p. 27, col. 1, paragraph 4, In Fig. 4 database A is the data set of the measured wind turbine operating data that were processed according to IEC61400-12-1.), wherein the estimated extractable resource is a maximum estimated value for the agent based on comparable agent states over a given time interval, based on prior data received from the multi-agent cooperative system (see Oh Fig. 5 Manufacture curve); 
calculate an extracted resource for each agent in the subset of agents as a function of the state variables of the agent and control variables of the agent (Oh, p. 28, Table 6 Measured AEP (MWh) of wind turbines #1- #5; also see p. 27, col. 1, paragraphs 3 -4, The measured power curve shows only the valid wind speed power curve in the range from the cut-in wind speed to the cut-out wind speed. In Fig. 4 database A is the data set of the measured wind turbine operating data that were processed according to IEC61400-12-1. Also see Fig. 5 and note that the measured performance curves depend on wind speed and are only for the cut-in and cut-out wind speeds, so only when the turbine is under operation); and 
calculate a performance index as a difference between an extracted resource value for each agent and a threshold resource value, the extracted resource value being a function of state variables and control variables of the agent (Oh, p. 28, Table 6 RE(%) = (GAEP- MAEP)/GAEP, which necessarily requires a comparison of guaranteed AEP and the measured AEP; also see Fig. 5 and note the comparison between expected and measured performance); 
identify an under-performing agent of the subset of performance comparable agents by comparing the performance index of each agent in the subset of performance comparable agents (Oh, p. 28, see Table 6 and note that wind turbines #2 and #3 have comparatively high RE (%) indicating underperformance; also see Fig. 7; note that wind turbines #2 and #3 are identified as underperforming compared to the other turbines, with turbine #3 being the worst performing of the set).
Oh is not relied upon to teach a classifier; an optimizer; generate updated control information for the identified under-performing agent; and an interface between the optimizer and the identified under-performing agent configured to transfer the updated control information from the optimizer to the identified under-performing agent.
However, one of ordinary skill in the art, prior to the effective filing date of the instant application, would recognize that the functions of identifying a subset of agents in the plurality of agents and identifying under-performing agents can be computer implemented (Note that Oh, Fig. 7 is computer generated).
Khatab teaches generating updated control information for the identified under-performing agent (Khatab, p. 31, paragraph 2, As observed in the studied literature, optimization measures can be split into two main tracks which are hardware installation and parametric adjustment; also see p. 32 Fig. 15 Prognosis and recommendation); and an interface between the optimizer and the identified under-performing agent configured to transfer the updated control information from the optimizer to the identified under-performing agent (Khatab, p. 31, paragraph 2, As observed in the studied literature, optimization measures can be split into two main tracks which are hardware installation and parametric adjustment; a Isa see p. 32 Fig. 15 Prognosis and recommendation; note an interface is necessary in order to implement the recommendation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Oh in view of Khatab to implement appropriate measures to improve poor turbine performance once underperformance is detected (Khatab, p. 31, section 2.5).

Regarding Claim 13, the combination of Oh in view of Khatab (as stated above) further teaches wherein each agent in the plurality of agents is a wind turbine and the multi-agent cooperative system is a wind farm (Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power performance of a wind turbine (one, many, or all) at a specific wind farm. Therefore, one or more representative wind turbines on a wind fa rm can be selected for a performance evaluation.).

Regarding Claim 14, the combination of Oh in view of Kha tab (as stated above) further teaches wherein the state information is state information representative of a state of each wind turbine in the wind farm (Oh, p. 28, Table 6 Wind turbines #1 - #5; (Oh, p. 25, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERIC WIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124 and note that "A SCADA is a computer-based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance.").

Regarding Claim 15, the combination of Oh in view of Kha tab (as stated above) further teaches wherein the control information is representative of control aspects of each wind turbine in the wind farm (Oh, p. 28, Table 6 Wind turbines #1-# 5; (Oh, p. 26, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERICWIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124, page 1, paragraph 1, and note that "A SCADA is a computer-based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance.").

Regarding Claim 16, the combination of Oh in view of Khatab (as stated above) further teaches wherein the performance analyzing processor is configured to receive information relating to weather information relative to the wind farm (Oh, p, 27, Table 4, Wind Speed, Wind Direction, and Temperature; also seep, 27, col. 1, paragraph 1, air density).

Regarding Claim 17, the combination of Oh in view of Kha tab (as stated above) further teaches wherein the weather information excludes information relating to wind speed (Oh, p. 27, Table 4, Temperature; also see p. 27, col. 1, paragraph 1, air density).

Regarding Claim 18, the combination of Oh in view of Kha tab (as stated above) further teaches wherein the subset of agent that are performance comparable have identical design characteristics (Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power performance of a wind turbine (one, many, or all) at a specific wind farm. Therefore, one or more representative wind turbines on a wind farm can be selected for a performance evaluation. see Oh as applied to claim 1, all of the agents in Oh's arrangement are wind turbines and therefore necessarily have a same configuration, e.g., a rotor coupled to a generator; each agent in the subset of performance comparable agents will therefore necessarily have a same configuration as each other agent in the subset of performance comparable agents).

Regarding Claim 19, the combination of Oh in view of Kha tab (as stated above) further teaches wherein the performance analyzing processor is further configured to calculate a performance index for each agent in a group of performance comparable agents (Oh, p. 28, Table 6 RE(%), also see Fig. 7 which compares the relative error (RE%) of each wind turbine; also see Oh as applied to claim 1, Oh determines the threshold value of the extracted resource value for each of turbines 1-5, which necessarily means that Oh determines the threshold value of the extracted resource value for a subset (e.g., turbines 1, 2) of turbines 1-5; also see Oh, page 27, Fig. 5 which compares power performance of turbines 1-5; turbines 1-5 are performance comparable with each other, which necessarily means that a subset of turbines 1-5 (e.g., turbines 1, 2) are perform a nee com parable with each other) and identify the under-performing agent based on the performance index (Oh, p. 28, Fig. 7; note that wind turbines #2 and #3 are identified as underperforming compared to the RE% of the other turbines, with turbine #3 being the worst performing of the set).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Khatab (as stated above), further in view of Lam ("Development of wind resource assessment methods and application to the Waterloo region", 2013).

Regarding Claim 10, Oh in view of Khatab(as stated above) is not relied upon to explicitly teach calculating the performance index comprising integrating the estimated extracted resource value of each agent over a selected time interval.
Lam teaches that annual energy production is equivalent to integrating power data points over a year (see Lam, p. 49, section 4.10, The time series method involves using every wind speed data point, and integrating power over time.). Therefore, Oh's teaching that the AEP calculated from the guaranteed power performance curve (Oh, p. 24, col. 1, paragraph 2), which is equal to the total MWh produced over a year, is equivalent to the integrating produced power over a year as taught by Lam. Therefore, one of ordinary skill in the art, prior to the effective filing date of the instant application, would recognize that the measured AEP of Oh is equivalent to integrating the extracted resource value of the disclosed invention, over the course of a year, and modify Oh to explicitly teach the integration of the measured/estimated output values in the same manner disclosed by Lam.
Regarding Claim 20, the combination of Oh in view of Khatab (as stated above) is not relied upon to explicitly teach wherein the performance index is calculated as an integration of an estimated extracted resource of each agent over a selected time period. 
Lam teaches that annual energy production is equivalent to integrating power data points over a year (see Lam, p. 49, section 4.10, The time series method involves using every wind speed data point, and integrating power over time.). Therefore, Oh's teaching that the AEP calculated from the guaranteed power performance curve (Oh, p. 24, col. 1, paragraph 2), which is equal to the total MWh produced over a year, is equivalent to the integrating produced power over a year as taught by Lam. Therefore, one of ordinary skill in the art, prior to the effective filing date of the instant application, would recognize that the measured AEP of Oh is equivalent to integrating the extracted resource value of the disclosed invention, over the course of a year, and modify Oh to explicitly teach the integration of the measured/estimated output values in the same manner disclosed by Lam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        05/17/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863